
	
		I
		111th CONGRESS
		1st Session
		H. R. 2621
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. McCarthy of
			 California (for himself and Mr.
			 McKeon) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to use a time
		  requirement for determining eligibility for the reimbursement of certain travel
		  expenses.
	
	
		1.Reimbursement of certain
			 travel expenses
			(a)In
			 generalSection 1074i of
			 title 10, United States Code, is amended—
				(1)in subsection (a), by striking more
			 than 100 miles and inserting at a location that is more than 90
			 minutes driving time, as determined under subsection (c),;
				(2)by redesignating
			 subsection (c) as subsection (d); and
				(3)by inserting after
			 subsection (b) the following new subsection (c):
					
						(c)Driving
				timeFor purposes of this
				subsection, the Secretary shall prescribe regulations that—
							(1)define driving
				time;
							(2)specify the method
				that will be used to calculate driving time through the use of an
				Internet-based global tracking system that determines time and distance;
				and
							(3)ensure that time
				spent in traffic congestion will not be considered in the calculation of
				driving time.
							.
				(b)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall prescribe the
			 regulations required by subsection (c) of section 1074i of title 10, United
			 States Code, as added by this Act.
			
